DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Detection and Rectification of Distorted Fingerprints” by Si et al. (hereinafter ‘Si’) in view of US PgPub. No. 2020/0226400 by Corring et al. (hereinafter ‘Corring’).

generating a rectified fingerprint sample by rectifying geometric distortions from the electronic, geometrically distorted fingerprint sample by application of an estimated distortion field … trained previously on a database of synthetic, geometrically distorted fingerprint samples. (See Si Section 4.1 and 4.2, Si teaches rectifying distorted fingerprint by using a statistical model based on reference fingerprint database.)
However, Si does not expressly teach that the rectification model is determined by a deep convolutional neural network (DCNN). 
Corring teaches rectification model is determined by a deep convolutional neural network (DCNN). (See Corring paragraphs [0043]-[0046], Corring teaches geometric rectification by using a spatial transformer network).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to replace Si rectification model with the rectification model based on neural network as taught by Corring.   The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Si  in this manner in order to improve image normalization for image to image matching.  
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.


In regards to claim 2, Si and Corring teach all the limitations of claim 1. Corring also teaches wherein the estimated distortion field is determined based upon distortion parameters estimated by the DCNN.  (See Corring paragraphs [0037] and [0043]-[0046])

In regards to claim 3, Si and Corring teach all the limitations of claim 2. Si also teaches wherein the distortion parameters comprise two principal distortion components. (See Si Section 4.1)

In regards to claim 4, Si and Corring teach all the limitations of claim 2. Corring also teaches comprising estimating, by the DCNN, the distortion parameters from the electronic, geometrically distorted fingerprint sample. (See Corring paragraph [0045]).

In regards to claim 5, Si and Corring teach all the limitations of claim 1. Si also teaches wherein the rectified fingerprint sample is generated by an inverse geometric transformation based upon the estimated distortion field.  (See Si section 4).

In regards to claim 6, Si and Corring teach all the limitations of claim 5. Si also teaches wherein the inverse geometric transformation is a thin plate spline (TPS) transformation.  (See Si Section 4.1).

In regards to claim 7, Si and Corring teach all the limitations of claim 5. Si also teaches wherein the rectified fingerprint sample is utilized for real-time recognition.  (See Si Section 5.2).

In regards to claim 8, Si and Corring teach all the limitations of claim 1. Si also teaches wherein the database of synthetic, geometrically distorted fingerprint samples is developed, at least in part, by randomly sampling distortion bases. (See Si Section 4.2)

In regards to claim 9, Si and Corring teach all the limitations of claim 1. Si also teaches wherein the geometric distortions are generated by elastic deformations of human skin. (See Si Figure 8).

Claim 10 recites limitations that are similar to that of claim 1. Therefore, claim 10 is rejected similarly as claim 1.

In regards to claim 11, Si and Corring teach all the limitations of claim 10. Si also teaches wherein the distorted fingerprint is obtained by the system via a biometric input device. (See Si Figure 3.)

In regards to claim 12, Si and Corring teach all the limitations of claim 11. Si also teaches wherein the distorted fingerprint comprises geometric distortions generated by elastic deformation of a finger.  (See Si Figure 8).

In regards to claim 13, Si and Corring teach all the limitations of claim 10. Si also teaches wherein the distortion parameters comprise two principal distortion components estimated from the distorted fingerprint by the DCNN.  (See Si Section 4.1).

In regards to claim 14, Si and Corring teach all the limitations of claim 13. Si also teaches wherein the distortion parameters correspond to an estimated distortion field. (See Si Section 4.1)

In regards to claim 15, Si and Corring teach all the limitations of claim 14. Si also teaches wherein the estimated distortion field is applied to the distorted fingerprint by the inverse geometric transformation.  (See Si Section 4.1).

In regards to claim 16, Si and Corring teach all the limitations of claim 10. Si also teaches wherein the inverse geometric transformation is a thin plate spline (TPS) transformation.  (See Si Section 4.1).

In regards to claim 17, Si and Corring teach all the limitations of claim 10. Corring also teaches wherein the DCNN is trained using a database of distorted fingerprint images and corresponding training targets.  (See Corring paragraph [0037] and [0043]-[0046]).



In regards to claim 19, Si and Corring teach all the limitations of claim 17. Si also teaches wherein the distorted fingerprint images comprise synthetic distorted samples. (See Si Section 4.2)  

In regards to claim 20, Si and Corring teach all the limitations of claim 10. S also teaches wherein the distortion rectification application causes the processing circuitry to provide the rectified fingerprint for real-time recognition. (See Si Section 5.2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729.  The examiner can normally be reached on M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UTPAL D SHAH/Primary Examiner, Art Unit 2665